Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  
This application is allowed because the prior art fails to disclose or teach the limitations of the presently claimed invention.  While the prior art teaches the use of displays with drum kits, the teachings differ from the claimed invention.  Specifically, the prior art fails to disclose an electronic display of an electronic drum module which displays a list of one or more available drum kits to associate with the at least one of the one or more available trigger sources electronic-drum pads; and in response to viewing the receiving selection data describing one of the available drum kits, display an image of the one drum kit, wherein the image contains details describing specific characteristics of the one drum kit, including any of relative size of drums in the one drum kit, number of cymbals available in the one drum kit, types of cymbals available in the one drum kit, types of cymbals available in the one drum kit, types of drums available in the one drum kit, type of wood comprising at least on drum in the one drum kit, or positions of drums or cymbals relative to each other in the one drum kit.  These limitations are not taught by the prior art and therefore, this application is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063.  The examiner can normally be reached on M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MTF1/15/2021
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837